Citation Nr: 0702213	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-01 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic cellulitis, 
to include as secondary to service-connected disability of 
residual scar wound left leg.

2.  Entitlement to service connection for chronic venous 
insufficiency, to include as secondary to service-connected 
disability of residual scar wound left leg.

3.  Entitlement to service connection for chronic phlebitis, 
to include as secondary to service-connected disability of 
residual scar wound left leg.

4.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection for post-traumatic stress disorder (PTSD) 
with a disability evaluation of 0 percent (noncompensable) 
effective June 26, 2003, denied service connection for 
chronic cellulitis as secondary to the service-connected 
disability of residual scar wound left leg, denied service 
connection for chronic venous insufficiency as secondary to 
the service-connected disability of residual scar wound left 
leg, and denied service connection for chronic phlebitis as 
secondary to the service-connected disability of residual 
scar wound left leg.  After the case was transferred to the 
RO in Cleveland, Ohio, because the veteran had relocated to 
that area, the RO increased the veteran's disability rating 
for PTSD from 0 percent to 10 percent in a June 18, 2004, 
decision, effective June 26, 2003.  The RO also increased the 
veteran's disability rating for PTSD from 10 percent to 30 
percent in the July 2005 supplemental statement of the case 
(SSOC) effective June 26, 2003, the date the veteran 
submitted his claim for service connection for PTSD.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (After the veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board has characterized the veteran's claims to more 
accurately reflect the conditions for which the veteran is 
claiming service connection.  VA's duty to assist a claimant 
with the development of evidence extends to all applicable 
theories of a claim, whether asserted by the claimant or not.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application).  Because the 
evidence in this case reasonably raises a claim for direct 
service connection as well as secondary service connection, 
the Board will consider both theories of entitlement.  The 
veteran is not prejudiced by this because he was provided 
with notification of the evidence needed to support a direct 
as well as a secondary service connection claim, and both 
theories were considered in the January 2004 RO decision.

The veteran testified before the undersigned Veterans Law 
Judge at the October 5, 2006, video conference Board hearing 
from the RO in Cleveland, Ohio.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  In this case, 
the 2003 VA examination report indicates that the veteran has 
mild loss of Muscle Group XI as a result of the in-service 
left leg wound.  Although he is rated for the residual scar 
from the wound and varicose veins, there is no indication 
that the RO has ever considered whether a separate rating for 
muscle damage would be appropriate. This issue is REFERRED to 
the RO for appropriate action.

The issue of entitlement to an initial rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) is 
addressed in the REMAND portion of the decision below.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




FINDING OF FACT

There is no medical evidence to establish that the veteran 
currently has chronic cellulitis, chronic venous 
insufficiency, or chronic phlebitis.   


CONCLUSIONS OF LAW

1.  Chronic cellulitis was not incurred in or aggravated by 
active service and is not causally related to a service-
connected disability.  38 U.S.C.A.  §§ 1101, 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310(a) (2006). 

2.  Chronic venous insufficiency was not incurred in or 
aggravated by active service and is not causally related to a 
service-connected disability.  38 U.S.C.A. § 1101, 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006).

3.  Chronic phlebitis was not incurred in or aggravated by 
active service and is not causally related to a service-
connected disability.  38 U.S.C.A. § 1101, 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).



I. Chronic cellulitis, chronic venous insufficiency, and 
chronic phlebitis 

In June 2003, the veteran initiated his claims for secondary 
service connection for chronic cellulitis, chronic venous 
insufficiency, and chronic phlebitis.  The veteran's service 
medical records indicate that he sustained a wound to the 
left leg in Vietnam which later became infected and was 
treated with antibiotics.  The RO decision dated July 1980 
granted service connection for varicose veins and rated the 
disability at 30 percent effective December 18, 1979.  In a 
June 2003 statement in support of his claim, the veteran 
reported that he had been treated over the many years for 
cellulitis and phlebitis.  The veteran claims that his 
service-connected varicose veins caused chronic cellulitis, 
chronic venous insufficiency, and chronic phlebitis.   

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Thus, service connection on a 
secondary basis may be granted under one of two conditions.  
The first is when the disorder is proximately due to or the 
result of a disorder of service origin.  In that case, all 
symptomatology resulting from the secondary disorder will be 
considered in rating the disability.  The second is when a 
service-connected disability aggravates a nonservice-
connected disability.  

The Board concludes that the evidence of record is against 
the veteran's claims both on the basis of direct service 
connection and on the basis that his claimed conditions are 
related to his service-connected disability.

The veteran's service medical records reveal that he received 
treatment after he sustained a left leg injury in Vietnam. In 
February 1969, he was diagnosed with cellulitis of the left 
leg.  A May 1975 medical treatment note indicated that the 
examiner noted a history of cellulitis and phlebitis and 
diagnosed the veteran as having chronic venous insufficiency 
of the left leg with varicose veins and episode of mild 
phlebitis.  An examination record that appears to be dated 
December 1974 indicates that the veteran suffered from 
varicosities of the left leg.  

While the veteran's separation examination in March 1977 
revealed that the veteran had superficial varicose veins of 
the left posterior thigh and calf, the examination did not 
reveal chronic cellulitis, chronic venous insufficiency, or 
chronic phlebitis.  In light of the fact that the veteran was 
not diagnosed with any of these conditions at the March 1977 
separation examination and the fact that the record is devoid 
of evidence that the veteran was diagnosed with these 
conditions thereafter, the Board concludes that these 
conditions during service were acute and transitory and not 
chronic in nature.    

There is no evidence in the veteran's claims file that he is 
currently diagnosed with these conditions.  While private 
medical records from Trumbull Memorial Hospital dated 
November 1998 to May 1999 reveal that the veteran had 
varicose veins of the left leg and underwent surgery for this 
condition, these records do not indicate a diagnosis of 
chronic cellulitis, chronic venous insufficiency, or chronic 
phlebitis. 

The October 2003 VA examination failed to indicate the 
presence of any of these claimed conditions.  In fact, the 
examiner only confirmed the presence of bilateral varicose 
veins.  The examiner found:  

On examination the skin was normal in 
turgor and there were no signs of 
dehydration or anemia.  He has a well-
healed residual scar of the left lower 
extremity secondary to pongee stick wound 
received while in Vietnam resulting in 
mild decrease in muscle group eleven.  
Concerning cellulitis, the patient's 
lower extremities do not show any stasis 
at the present time.  He does have 
bilateral varicose veins which are 
tortuous in nature at the patella and 
calf areas.  The patient at the present 
time does not complain of any pain or 
discomfort secondary to phlebitis of the 
lower extremities.  He does have strong 
radial pulses and pedal pulses are 
slightly diminished; however, they are 
still within a good tactile range.  There 
is no discoloration or stasis of the 
lower extremities.  He does have dry 
eczema of the bilateral lower extremities 
and the temperature is normal to touch.  
At the present time there is one-plus 
edema of the bilateral lower extremities 
and he had mild pain on extended period 
of walking in the office.

The May 10, 2006, VA examination also indicated that the 
veteran was not suffering from chronic cellulitis, chronic 
venous insufficiency, or chronic phlebitis.  The examination 
was conducted to determine the nature and severity of the 
veteran's varicose veins.  Upon examination of the left lower 
extremity, the examiner found that the left femoral pulse was 
a Grade 2/2, the popliteal pulse was a Grade 1/2, and 
dorsalis pedis and posterior tibial pulses were a Grade 1/2.  
The veteran did have some visible varicosities noted of the 
medial aspect of the leg, left lower extremity at the knee 
extended distally to the medial malleolus.  A few ropy 
varicosities were present, but they were not discolored.  
There was slight stasis dermatitis present, no ulcers, no 
board like rigidity.  Homan's sign was negative.  

The Board has considered statements from the veteran.  
Despite the veteran's assertions to the contrary, the medical 
evidence fails to establish that he has been diagnosed with 
chronic cellulitis, chronic venous insufficiency, or chronic 
phlebitis during or after service.  Absent a current 
disability, there can be no service connection.  Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  In addition, 
without evidence of a current disability there can be no 
service connection on a secondary basis.  38 C.F.R. § 
3.310(a).  While the veteran may believe that he has chronic 
cellulitis, chronic venous insufficiency, and chronic 
phlebitis, his testimony amounts to only the opinion of a lay 
person.  A lay person has no competence to offer a medical 
opinion in that regard.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

As there is no medical evidence of current chronic 
cellulitis, chronic venous insufficiency, or chronic 
phlebitis, the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

A letter dated July 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board notes that the July 2003 letter was sent prior to the 
initial adjudication of the veteran's claims.  The RO's 2003 
letter did not specifically tell the claimant to provide any 
relevant evidence in his possession.  Nevertheless, as a 
practical matter, the Board finds that he has been notified 
of the need to provide such evidence, for the following 
reasons.  The May 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  In addition, the 2003 letter advised 
the veteran to send VA any "medical evidence of a current 
disability as well as evidence showing a connection between 
your chronic cellulitis, chronic venous insufficiency and 
chronic phlebitis and your service connected disabilities."  
The veteran was also advised that VA will try to help him to 
get such things as medical records, employment records, or 
records from other federal agencies.  The July 2003 letter 
also advised the veteran that although VA would make a 
reasonable effort to help him get the evidence necessary to 
support his claim, it was still his responsibility to support 
the claims with appropriate evidence.  Moreover, there is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claims.  


As the Board concludes above that the preponderance of the 
evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that while the veteran's claims file contains 
the letter dated July 2003, it does not contain the actual 
attachment pertaining to what the evidence must show to 
substantiate the veteran's claim.  Even though the said 
attachment is not within the veteran's claims file, the July 
2003 letter indicates that the attachment "What the evidence 
must show" was enclosed with the letter.  The Board points 
out that there is a "presumption of regularity" under which 
it is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court of 
Veterans Appeals applied this presumption of regularity to 
procedures at the RO. In this case, no clear evidence to the 
contrary has been presented to rebut the presumption of 
regularity or that the attachment to the July 2003 letter was 
not included as an enclosure to that letter.  Neither the 
veteran nor his accredited representative has claimed that 
the veteran was not notified about the type and quality of 
evidence that was needed to substantiate his claims.  As 
such, the Board presumes that the attachment to the July 2003 
notice letter was sent to the veteran at his address of 
record.   

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  
 
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and private medical records have been 
obtained, to the extent requested and available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA examination in October 2003.  
The October 2003 examination is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006). 

Finally, the Board also notes that during the adjudication 
process for a increased rating claim for the veteran's 
varicose veins, the RO obtained VA treatment records and a VA 
examination in 2006.  These records were associated with the 
claims file in 2006, but the last supplemental statement of 
the case (SSOC) was issued in July 2005.  Under 38 C.F.R. 
§ 19.31, if the RO obtains pertinent evidence prior to 
certifying or transferring the case to the Board, it must 
issue a SSOC. The Board concludes a SSOC was not needed here, 
however, because the additional evidence was not pertinent.  
The additional VA treatment records and VA examination did 
not show diagnosis of or treatment for any of the claimed 
conditions, so they are not pertinent or relevant to the 
question at hand in this case. Since the additional records 
contained no diagnosis of the claimed conditions, it would be 
pointless to remand the veteran's case for issuance of a SSOC 
when the additional evidence has no bearing on adjudication 
of these claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for chronic cellulitis, to 
include as secondary to service-connected disability of 
residual scar wound left leg is denied.

Entitlement to service connection for chronic venous 
insufficiency, to include as secondary to service-connected 
disability of residual scar wound left leg is denied.

Entitlement to service connection for chronic phlebitis, to 
include as secondary to service-connected disability of 
residual scar wound left leg is denied.


REMAND

The Board has carefully reviewed the veteran's remaining 
claim, but finds that the record is not sufficiently 
developed to ensure an informed decision.

The veteran contends that his PTSD is more severe than 
reflected in the current 30 percent rating.  At the October 
2006 Board hearing, he contends that his PTSD causes sleeping 
problems, flashbacks, nightmares, concentration problems, 
anxiety disorders, and irritability problems.   

The Board concludes the veteran should be provided a new 
psychiatric examination for the following reasons.  While a 
VA compensation and pension examination was conducted in May 
2004 and a psychological assessment was conducted in October 
2004, it appears the veteran's psychiatric condition has 
changed.  While these examinations both indicated a Global 
Assessment of Functioning (GAF) score of 60 which is 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning, letters 
submitted by the veteran from a VA psychologist dated July 
2006 and September 2006 indicate that the severity of the 
veteran's current psychiatric condition may not be adequately 
reflected in the VA psychiatric examinations and the VA 
outpatient psychiatric treatment notes of record.  

A VA psychologist in a September 2006 letter reported: "[The 
veteran] is quite adept at appearing psychologically 
healthier than he actually is.  On the surface he seems to 
function fairly well.  However, this is actually a reflection 
of his PTSD defensiveness.  Of particular concern are the re-
experiencing of traumatic events, restricted range of affect, 
sleep disturbance and irritability.  I would estimate that 
his true GAF score lies in 50-55 range." 
 
In light of the July and September 2006 letters, VA has a 
duty to provide another examination when there is evidence 
suggesting a change in severity since the last examination.  
38 C.F.R.  § 3.327.  Consequently, further development is 
necessary. 

A statement of the case (SOC) relating to PTSD was issued in 
July 2005.  Shortly thereafter, non-duplicative VA outpatient 
psychiatric treatment records from the Youngstown Clinic were 
received.  If a SOC or SSOC is prepared before the receipt of 
further evidence, a supplemental statement of the case (SSOC) 
must be issued to the veteran, as provided in 38 C.F.R. § 
19.31, unless the additional evidence is duplicative or not 
relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  In 
this case, the newly obtained evidence is not duplicative of 
evidence already associated with the claims file, and it is 
relevant to this issue because it shows current objective 
findings of the veteran's psychiatric condition.  There are 
no regulatory provisions for waiving review of relevant 
evidence received at and by the RO prior to transfer of 
jurisdiction to the Board.  Therefore, in accordance with 38 
C.F.R. § 19.37(a), the case is returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case (SSOC).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for psychiatric treatment received at the 
VA medical facility in Youngstown from 
May 2006 to the present.

2.  The veteran should be scheduled for a 
VA psychiatric examination to identify 
the severity of his disability due to 
PTSD.  The veteran's claims folder must 
be reviewed by the examiner prior to the 
examination.  The examiner should 
describe all findings in detail, and 
should explain the rationale for any 
opinion given.  Appropriate psychological 
testing should be conducted.  The 
examiner should distinguish between 
symptoms and impairment due to the 
service-connected PTSD as opposed to any 
nonservice-connected conditions and 
apportion the GAF score assigned, if 
possible. 

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  Then, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  This claim must 
be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


